Citation Nr: 1707694	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  00-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities to include posttraumatic stress disorder and Irritabowel Syndrome (IBS) prior to July 11, 2012.

2.  Entitlement to a TDIU due service connected Irritable Bowel Syndrome (IBS) from July 11, 2012.


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney 


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1989 to December 1991.

This case comes before the Board of Veterans' Appeal (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in September 2009, March 2012 and January 2016 when it was remanded for additional development.

In a June 2014 decision, the Board denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in a December 2014 Order, the Court granted a Joint Motion for Remand vacating the June 2014 decision and remanding the matter for readjudication. 

In an April 2015 decision, the Board again denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in a September 2015 Order, the Court granted a Joint Motion for Remand vacating the April 2015 decision and remanding the matter for readjudication. 

In January 2016, the Veteran's claim was remanded for additional evidentiary development, which included providing a VA examination regarding the Veteran's claim for TDIU.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Of note, the Veteran is currently in receipt of a 100 percent schedular rating for posttraumatic stress disorder (PTSD) for the period beginning July 11, 2012.  The assignment of a total scheduler rating does not always render a claim for individual unemployability benefits moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that a total disability rating based on individual unemployability due to service connected disabilities could be warranted in addition to a schedular 100 percent evaluation if individual unemployability benefits could be granted for a disability other than the disability for which a 100 percent rating was in effect.  Id.  The Court explained that under such circumstances, there was no "duplicate counting of disabilities."  Id. at 293. 

The Court also observed that if the Veteran were granted a total disability rating based on individual unemployability due to service-connected disability based on other disabilities in addition to the total schedular rating, the Veteran would be entitled to a category of special monthly compensation which would result in a rate of compensation above the rate provided for 100 percent disability. 

The Veteran in this case is service-connected for PTSD and irritable bowel syndrome, and the award of a total schedular rating is limited to PTSD for the period beginning July 11, 2012.  Thus, the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not moot after this date as an award is still possible based on irritable bowel syndrome alone. 

A review of the record reflects that the AOJ has complied with some of the Board's remand directives.  Unfortunately, the VA examinations provided to the Veteran have been found inadequate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to TDIU.  The VA examiner who conducted the examination did not substantially comply with the Board's remand directives.  In particular, the Board note that the examiner who conducted the PTSD examination did not review the Veteran's claims file as instructed.  Absent this oversight, the Board also recognizes that the Board's January 2016 instructions were not substantially complied with.  The examiner was instructed to "specifically explain without taking the Veteran's age into account and consistent with his education and occupation experience, the functional impairment, to include vocational impairment, caused by the Veteran's service-connected PTSD and irritable bowel syndrome prior to July 2012."  In response the examiner gave a brief occupational history of the Veteran and wrote "He did not need inpatient psychiatric treatment for PTSD and it has been manageable as outpatient treatment.  He has reported improvement in PTSD symptoms with cymbalta.  Looking at his medical record, according to medical opinion of this clinician, veteran's service connected condition of Post Traumatic Stress Disorder did not impact his unemployability prior to July of 2012."  The Board upon review of this rationale must underscore the Court's holding in Mauerhan v. Principi, 16 Vet. App. 436 (2002) that it is not the symptoms, but their effects, that determine a veteran's level of impairment.

Similarly, the examiner who conducted the IBS examination did not address the specific question regarding the Veteran's functional capabilities.  Instead he provided a conclusory response when he wrote "There was no functional impairment caused by veteran's service connected IBS since July 2012."  The Board finds that this response did not comply with the Board January 2016 remand instruction wherein the Board instructed the examiner to "specifically explain without taking the Veteran's age into account and consistent with his education and occupation experience, the functional impairment, to include vocational impairment, caused by the Veteran's service-connected PTSD and irritable bowel syndrome prior to July 2012."  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for an appropriate VA examination(s) with a Vocational Rehabilitation Specialist. The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate their report as to whether the claims file was reviewed.  The examiner must then do the following:
 
(A)  PTSD & IBS: Determine the specific functional limitations of the combined effect of the Veteran's service connected PTSD and Irritable Bowel Syndrome (IBS) on his employability FROM APRIL 2004 TO JULY 2012. Specifically, without regard to the Veteran's age, and considering his level of education and past employment, address whether the Veteran's PTSD and IBS, together or separately, precluded him from securing or maintaining substantial gainful employment, i.e. whether the two disabilities together or separately, rendered him unemployable during this period.  
 (B)  IBS: Determine the specific functional limitations of the Veteran's service connected Irritable Bowel Syndrome (IBS) FROM JULY 2012 TO PRESENT. Specifically, address whether, without regard to the Veteran's age, and considering his level of education and past employment, the Veteran's IBS precluded him from securing or maintaining substantial gainful employment, i.e. whether the IBS alone rendered him unemployable during this period.  

In offering these impressions, the examiner must acknowledge and take into account the Veteran's education, training, and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

3.  Ensure that the examination reports comply with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner(s) for necessary corrective action, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



